Citation Nr: 1448774	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  08-16 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating (evaluation) for chronic urinary tract infections.

2.  Entitlement to an increased disability rating for cervical dysplasia, recurrent vaginal infections, status post loop electrosurgical excision procedure (LEEP), in excess of 0 percent for the period from December 29, 2011, and in excess of 10 percent from October 23, 2013.

3.  Entitlement to service connection for a sleep disorder, to include as secondary to the service-connected acquired psychiatric disorders.

4.  Entitlement to an earlier effective date prior to August 1, 2011 for dependency benefits for the Veteran's children K.T. and F.T.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1995 to October 2004.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The August 2005 rating decision, in pertinent part, granted service connection for chronic urinary tract infections, assigning a noncompensable disability rating effective February 9, 2005 (the date of the claim for service connection).  In a December 2005 rating decision, the RO readjudicated and continued the noncompensable rating assigned for urinary tract infections.  In March 2007, because additional service treatment records were received, the RO again readjudicated and continued the noncompensable disability rating assigned for urinary tract infections.  

In a January 2012 decision by the RO in Honolulu, Hawaii (the Veteran moved during the pendency of this appeal), the RO granted additional dependency benefits for the Veteran's four children, effective August 1, 2011.  In an August 2012 rating decision by the RO in Atlanta, Georgia (the Veteran moved during the pendency of this appeal), the RO denied an increased compensable rating for cervical dysplasia.  In a December 2013 rating decision by the RO in Houston, Texas (the Veteran moved during the pendency of this appeal), the RO granted a 10 percent disability rating for cervical dysplasia effective October 23, 2012, creating "staged" ratings.

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of (1) service connection for incontinence, to include as secondary to the service-connected chronic urinary tract disorder, (2) whether new and material evidence has been received to reopen service connection for a left knee disorder, to include as secondary to the service-connected right knee sprain, and (3) increased disability ratings for the service-connected lumbar sprain and right knee sprain have been raised by the record (see September 2014 written statement), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R.	 § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  


REMAND

Initial Rating for Chronic Urinary Tract Infection

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c) (2014).  In July 2014 correspondence, the Veteran's representative indicated that the Veteran had been receiving treatment at the San Antonio, Texas, VA Medical Center (VAMC) and requested these records be retrieved for the Board to consider.  These VA treatment records have not been associated with the claims file.    


Service Connection for a Sleep Disorder, Increased Rating for Cervical Dysplasia
and an Earlier Effective Date for Dependency Benefits 

In the January 2012 decision, the RO granted additional dependency benefits for the Veteran's four children, effective August 1, 2011.  In a March 2012 written statement, the Veteran expressed disagreement with the effective date assigned for the grant of dependency benefits.  In a December 2013 rating decision, the RO granted an increased rating of 10 percent for the service-connected cervical dysplasia and denied service connection for a sleep disorder.  In a September 2014 written statement, the Veteran expressed disagreement with the 10 percent disability rating assigned for the service-connected cervical dysplasia and the denial of service connection for a sleep disorder.  

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2014).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2014).    

The March 2012 and September 2014 notice of disagreements were properly filed with the RO.  As such, the Board finds that these were timely filed notice of disagreements.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issues of service connection for a sleep disorder, an increased disability rating in excess of 10 percent for cervical dysplasia, and an effective date prior to August 1, 2011 for the grant of dependency benefits for issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issues of service connection for a sleep disorder, an increased disability rating in excess of 10 percent for cervical dysplasia, and an effective date prior to August 1, 2011 for dependency benefits for the Veteran's children, K.T. and F.T.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  The AOJ should obtain and associate with the record all outstanding VA treatment records from the San Antonio VAMC pertaining to treatment for urinary tract infections.

3.  Then, readjudicate the issues on appeal.  If any of the issues remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


